Case 2:21-cv-04958-MCS-AFM Document 7 Filed 07/30/21 Page 1 of 1 Page ID #:49



  1
                                                                -6
  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ALFONSO ARANDA,                        Case No. 2:21-cv-04958-MCS (AFM)
 12                      Petitioner,
                                              JUDGMENT
 13
             v.
 14
       GAVIN NEWSOM, et al.,
 15
                         Respondents.
 16

 17         In accordance with the Order Dismissing Petition,
 18         IT IS ORDERED AND ADJUDGED that this action is dismissed with
 19   prejudice.
 20

 21
      DATED: July 30, 2021
 22

 23                                        ___________________________________
                                              _____________________________
 24                                                  MARK C. SCARSI
                                            UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
